Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment
In light of the new patent application, and a thorough search and examination of the current claims, the claims 1-20 are allowed.
The allowed claims are 1-20.

The following is an Examiner’s statement of reasons for allowance:
Because the best prior art of record, or that encountered in searching the Invention, fails to explicitly teach or fairly suggest (in example below, for claim 1):
1. 	A method comprising:
 	using one or more machine learning techniques to train a first prediction model based on interaction history of a plurality of content items by a plurality of entities, first attributes of the plurality of content items, and second attributes of the plurality of entities;
using one or more machine learning techniques to train a second prediction model based on a plurality of predicted interaction rates and an impression count for each of multiple content items; 
in response to a content request:
  	identifying a particular entity associated with the content request; 
   	identifying a plurality of candidate content items;
   	for each candidate content item in the plurality of candidate content items:

determining a particular impression count of said candidate content item with respect to the particular entity;
 		generating, by the second prediction model and the particular impression count as input to the second prediction model, an adjustment; 
 		combining the predicted interaction rate with the adjustment to generate an adjusted entity interaction rate;
selecting a particular content item from the plurality of candidate content items based on the adjusted entity interaction rate associated with the particular content item;
causing the particular content item to be transmitted over a computer network to a computing device associated with the content request; wherein the method is performed by one or more computing devices.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        4-6-2021